    Case 21-41160      Doc 24    Filed 05/13/21 Entered 05/14/21 11:44:47             Main Document
                                              Pg 1 of 6                                 RECEIVED AND FILED
                                UNITED STATES BANKRUPTCY COURT
r
                                  EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION
                                                                                            MAY 13 2021
                                                                                        USBC-EDMO-MR
     In re: \.(~~ \,Y, <:1..~ ~ a_ ,--. <2_ ~       )
             c..,..v-~a'"'- ~<k.,...._e.-;.         )             Case No. 2 '-- -   ""-L \ \ (no   -   ~ <'.o.i;:C\
                                                    )             Chapter 13
     SSN: XXX-XX- 0    S ~ CC                       )             Hearing Date:
                                                    )             Hearing Time:
     Debtor(s)                                      )             Hearing Loe:
                                                    )

                                           CHAPTER 13 PLAN

      1.1      A limit on the dollar amount of a secured claim, which
                                                                          -Included
               may result in a partial payment or no payment at all _lL Not Included
               to the secured creditor.
      1.2      Avoidance of a judicial lien or nonpossessory,
                                                                      - Included
               nonpurchase-money security interest.                    X Not Included
      1.3      Nonstandard provisions set out in Part 5.              )(._Included
                                                                           Not Included

     Part 1.          NOTICES

     TO DEBTORS: This fonn sets out options that may be appropriate in some cases, but the
     presence of an option does not indicate that the option is appropriate in your circumstances or that
     it is permissible in the Eastern District of Missouri. Plans that do not comply with local rules
     and judicial rulings may not be confirmable.

     TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced,
     modified, or eliminated. You should read this plan carefully and discuss it with your attorney, if
     you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
     one. If you oppose the plan's treatment, you or your attorney must file an objection to confirmation
     in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy
     Court may confirm this plan without further notice if no objection to confirmation is filed. YOU
     MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
     DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN
     FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

     Part 2.         PLAN PAYMENTS AND LENGTH OF PLAN

     2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
     follows: (complete one of the following payment options)

       (A) $ -;2.,~   0'4    per month for     ~O       months.

       (B) $_ _ _ _ _ per month for _ _ _ months, then$_ _ _ _ per month for
           _ _ _ months, then $       per month for ____ months.

       (C) A total of $_ _ _ _ _ through _ _ _ _ _ , then $_ _ _ per month for
           ___ months beginning with the payment due in       , 20_ _
    4
        Case 21-41160       Doc 24     Filed 05/13/21 Entered 05/14/21 11:44:47              Main Document
                                                    Pg 2 of 6
t
         2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
         Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
         during the life of the plan. The Debtor shall send any tax refund received during the pendency
         of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
         pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
         also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting
         of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

         2.3 Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
         _ _ __, if any, to be paid to the Trustee.


         Part 3.          DISBURSEMENTS

         Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise,
         the Chapter 13 Trustee will make the payments to creditors. All disbursements by the Trustee will
         be made pro-rata by class, except per month disbursements described below. However, ifthere are
         funds available after payment of equal monthly payments in paragraph 3 .5 and fees in paragraph
         3.6, those funds may be distributed again to those same paragraphs until paid in full before
         distributing to the next highest paragraphs:

         3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

         3.2      Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any
         executory contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as
         follows:

          CREDITOR NAME                  TOTAL AMOUNT DUE                CURE PERIOD (6 months or less)




         3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee
          under this paragraph shall cease when the proof of claim has been paid in full, the Chapter 13
          plan has completed, or the Court so orders.)

          (A) Post-petition real property lease payments. Debtor assumes executory contract for real
          prope1iy with the following creditor(s) and proposes to maintain payments (which the Debtor
          shall pay) in accordance with terms of the original contract as follows:

          CREDITOR NAME                  MONTHLY PAYMENT




          (B) Post-petition personal property lease payments. Debtor assumes executory contract for
          personal property with the following creditor( s) and proposes to maintain payments (which the
          Trustee shall pay) in accordance with terms of the original contract as follows:

          CREDITOR NAME                  MONTHLY PAYMENT                 EST MONTHS REMAINING




                                                           2
      Case 21-41160                 Doc 24
                                       Filed 05/13/21 Entered 05/14/21 11:44:47 Main Document
                                                      Pg 3 of 6
            (C) Continuing Debt Payments (including post-petition mortgage payments on real estate,
            other than Debtor's residence.) Maintain payments of the following continuing debt(s) in
            accordance with terms of the original contract with any arrearages owed at the time of filing to
            be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as
            adjusted by the creditor under terms of the loan agreement.

            CREDITOR NAME                             MONTHLY PAYMENT




            (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
            debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
            below (or as adjusted by creditor under terms ofloan agreement) to:

            CREDITOR NAME                             MONTHLy PAYME~T                             BY DEBTOR/TRUSTEE
        sN      t:,e..->J-"-l.~c:..-......   "':.5             l 1 4 ~ J.t-.,   Ct:a                    Tr-u~¼.e..-e.-

            (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
            (not provided for elsewhere in the plan) in full in equal monthly installments over the life of the
            plan, estimated as:

            CREDITOR NAME                                     TOTAL AMOUNT DUE                    INTEREST RATE


         3.4     Attorney Fees. Pay Debtor's attorney$_____ in equal monthly payments over
          _ _ _ _ months (no less than 18 months). Any additional fees allowed by the Court shall be
          paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
          paragraph]

         3.5         Pay the following sub-paragraphs concurrently:

            (A) Pre--petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
            arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
            period set fmih below and with the interest rate identified below, estimated as follows. If no
            period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
            the lesser of the plan length or 48 months.

            CRE~ITOR NAl'-t.f.E ~ TOTAL ;\MOUNT DUE                             CURE PERIOD                 INTEREST RATE
          .s~ se-r--.t., c:. ,-..a                   •:to 10 1 000.,
                                                                        <>c:-
                                                                                  tt:70, ~ " - S                 so fa.
                                              ~

            (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
            monthly payments over the period set forth below with ~ % interest. If no period is set forth
            below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

            CREDITOR                          EST BALANCE DUE                   REPAY PERIOD                TOTAL w/ INTEREST
Cu     "J::R..~                                   ~~"10.. og.                      l.,-0 -~~                     ·3.~ 3 ~.    QC,,


                                                                                              .._~c,:;.,s         -:a.o\~,~a
a;t-l\..,;..,.<;.c-~~\ ~                                                               &:,o
    ~ e---~"t::- ..... ~ -...( -
                                                                                                                   g, 1 "=-\_ :ez.o.
  @ \J'Jaod-. \'-\"' c-a.~~~~ B;s'-f ...t_a.                        0

     -f\..--s.~o.e-'.,   ~A,- ~O,V'-.                ~
 ~ ~~.-\-~=·~a\\¼-.......                                 40'"1.7 .=-o
        ~ <e-,\.>J ,e_.,r ~ ..., ~ \ -..... ~ c...,"\:-                   3
Case 21-41160          Doc 24     Filed 05/13/21 Entered 05/14/21 11:44:47            Main Document
                                               Pg 4 of 6
    (C) Secured claims subiect to modification. Pay all other secured claims the fair market value
    of the collateral, as of the date the petition was filed, in equal monthly payments over the period
    set forth below with S % interest and with any balance of the debt to be paid as non-priority
    unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
    below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

     CREDITOR           , BALAN(i'E DUE     FMY _      REPAY PERIOD                TOTAL w/JNTERJ._$T ,:;,   ~
c,._\...._r'(~le..r   ~ . . ~a-\ -tS-2.,~00.D =t'll:,00<2                   ,o.,
                                                              (i;,C::, ......           1-S.,"1!':>e»~

    (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
    to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall
    be paid in equal monthly installments over the period and with interest as identified below:

    CREDITOR          EST BALANCE     TRUSTEE/CO-DEBTOR       PERIOD            INTEREST RATE


    (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
    filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
    claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
    pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
    duration and shal1-not receive interest.

  3.6     Additional Attorney Fees. Pay $______ of Debtor's attorney's fees and any
  additional Debtor's attorney's fees allowed by the Court.

  3.7       Pay sub-paragraphs concurrently:

    (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
    guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
    pay claim in full with interest rate as identified below:

    CREDITOR NAME            EST TOT AL DUE         TRUSTEE/CO-DEBTOR           INTEREST RATE




    (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable
    by, a governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s)
    after completion of the Plan, pursuant to §§ 507(a)(l)(B) and 1322(a)(4). Regular payments
    that become due after filing shall be paid directly by Debtor(s):

    CREDITOR                 TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE



   3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
   elsewhere in the plan in full, estimated as follows:

    CREDITOR NAME                           TOTAL AMOUNT DUE




                                                     4
Case 21-41160           Doc 24Filed 05/13/21 Entered 05/14/21 11:44:47                 Main Document
                                           Pg 5 of 6
  3.9      Pay the following sub-paragraphs concurrently:

   (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $_ _ _ _ _ _ _ .        Amount required to be paid to non-priority unsecured creditors as
   determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $_ _ _ __
   Amount required to be paid to nonpriority unsecured creditors as determined by § 1325(b)
   calculation: $_ _ _ _ _ _. Debtor guarantees a minimum of$ 0                      °/o
                                                                              (Dollar amount
   or 100%) will be paid to non-priority unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s) and requests that the Court grant the creditor(s) relief from the stays under
   sections 11 U.S.C. §§ 362 and 1301. Any deficiency shall be paid as non-priority unsecured
   debt. unless noted otherwise below.

            :::J   The Trustee shall stop payment on the creditor's claim until such time as the creditor
                   files an amended claim showing the secured and unsecured deficiency (if any) still
                   owed after sale of the surrendered collateral. (This paragraph shall not be effectiv~
                   unless the box is checked)

   CREDITOR                       COLLATERAL


   (C) Reiected Executory Contracts/Leases. Debtor rejects the following executorycontract(s)
   with the following-creditor(s). Any balance will be paid as non-priotity unsecured debt:

   CREDITOR                       CONTRACT/LEASE


 Part 4.              OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confinnation disbursements pursuant to§ 1326(a).

 4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3     The proof of claim shall control the valuation of collateral and any valuation stated in the
 plan shall not be binding on the creditor.

 4.4      The Trustee, in the Trustee's sole discretion, may determine to reserve funds for payment
 to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur forther credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
  § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judiciai liens which impair exemptions and said creditors wiii not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.
                                                      5
Case 21-41160                        Doc 24                Filed 05/13/21 Entered 05/14/21 11:44:47                                                             Main Document
                                                                        Pg 6 of 6
4.8              Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.                         NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in the Official Form or Local Form or deviating
from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "included" in
Part 1 of this Plan:

5.1

                                                                      ~ c , ...i-'            .s.~ u           cl..e..,.'\.--L....Re-                                     , '-----=       0.. '-"     ~
1,,,,,!!:::::..:::..~::....___,!,,=,..;=--:=-..,;:!.....li=::;;;;.:=...:::.....-=1-___;•~.;:_/V,,_;;_;__.::::e..~_4...!....-¾~4-.=~:.==-___:=--..::::,._-~:::....,::::.i,:::_<::'.:::::,,"-'-;:__V\~: 0. '\.n._   A




5.2




Part 6.                       CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the Eastern
District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE~refu.-u DEBTOR:                                                    ~ , . _ _ _ _ _ - '- -




DATE:- - - -
                                            Attorney for Debtor(s)

[L.R. 9011 Signature Block]




                                                                                                6
